Kuntz, J.
The Defendant, Christopher Roundtree, was convicted of criminal mischief, burglary of a dwelling, petit theft, grand theft of a motor vehicle, dealing in stolen property, and failing to appear. He raises two issues on appeal and we affirm with one exception.
He argues that the court erred in adjudicating and sentencing him for both petit theft and dealing in stolen property. The State properly conceded error on this issue.
While a defendant may be charged with both theft and dealing in stolen property when relating to the same property, he cannot be convicted of both crimes. § 812.025, Fla. Stat. (2012); Goddard v. State, 458 So.2d 230, 233 (Fla. 1984). Accordingly, we reverse the Defendant’s conviction for petit theft and otherwise affirm his convictions.

Reversed in part; and affirmed in part.

Gross and Conner, JJ., concur.